DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 10/18/21. Claim 24 is cancelled. Claims 1, 3-13, 15-19, 21-23 and 25-27 are currently pending and an action on the merits is as follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analyzer” and “a controller” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 15-19, 21-23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 17, it is unclear if “the portion of the composition associated with the breath-by-breath basis” is the same as the “at least a portion of a composition of the respiration flow.” If this is the case, the Examiner suggests amending the claim to read “the portion of the composition of the respiration flow associated with the breath-by-breath basis”.
Regarding claim 11, in claim 10 an alignment signal is generated but then claim 11 recites that the alignment signal is generated when a physiological alignment signal is undetectable. In the case that there is a physiological alignment signal would the steps in claim 10 even occur? Also, it is unclear if “the alignment signal” is referring to the physiologic alignment signal or the non-patient alignment signal of Claim 10.
Regarding claim 15, it is unclear if the minimum is referring to a minimum value or something else. If this is a minimum value, it is unclear what type of minimum value Applicant is referring to.
Regarding claim 17, it is unclear where the determined concentrations of oxygen and carbon dioxide come from. It is unclear when the pressure signal is determined or measured as the step of measuring a pressure is not recited.
Claim 17 recites the limitation "the determined concentrations of oxygen and carbon dioxide" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejections, Examiner respectfully disagrees. Claim 1 still has the same issue as it relates to the portion of the composition. Similarly, claims 11 and 18 remain unclear because if the physiological signal is detected are the steps of the independent claims then not performed as there is no need for an alignment signal. Claim 17 suffers from the same issues that were corrected in claim 6. 

Conclusion
No art has been applied to claims 1, 3-13, 15-19 and 21-27.
The closest prior art of Ricciardelli US 2007/0107728 discloses aligning gas and flow signals but not using a specific generated alignment signal. Ricciardelli uses a physiological marker to align the signal.  Specifically the prior art does not disclose initiating delivery of the alignment signal during a portion of at least one breath cycle when a physiologic event signal cannot be determined from a selected number of proceeding breath cycles for claim 1. Ricciardelli does not disclose the controller is configured to determine at least one of: an offset value from a start of a change of a pressure signal associated with the respiration flow to a start of a change of a gas signal associated with the composition of the respiration flow; and an offset value from a peak of a change of the pressure signal to a minimum of a gas composition change of the gas signal for claims 10 and 17. The   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL CATINA/
Examiner, Art Unit 3791

/ALLEN PORTER/Primary Examiner, Art Unit 3792